          Case 1:19-cv-02676-RDM Document 53 Filed 12/22/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 L.M.-M., et al.,

        Plaintiffs,
                                                          Civil Action No. 1:19-cv-02676
         v.                                               (RDM)

 Kenneth T. Cuccinelli II, et al.,

         Defendants.


              JOINT STATUS REPORT AND MOTION FOR A FURTHER STAY


        The parties hereby jointly request an extension of the stay of the deadline for Defendants

to respond to Plaintiffs’ motion for attorneys’ fees under the Equal Access to Justice Act, 28

U.S.C. § 2412(d)(1)(A) (“EAJA”). See Dkt. 51.

        Plaintiffs filed their motion for attorneys’ fees on Thursday, September 24, 2020. The

Court previously granted Defendants’ consent motion for an extension of time to respond to

Plaintiffs’ motion. See Dkt. 48. The Court then granted the parties’ joint motion for a stay of the

briefing deadline. See Dkt. 51.

        Good cause supports the parties’ motion. The parties have conferred and expressed

mutual interest in working toward a resolution of Plaintiffs’ motion for attorney fees without the

need for motion practice and judicial resolution. Discussions remain ongoing. Extending the stay

to permit the parties to continue those discussions without the need for briefing would preserve

the Court’s and parties’ resources and serve the interests of judicial economy.

        Accordingly, the parties respectfully request that the Court set a deadline of 60 days from

the date of this status report to file a second joint status report on their efforts.




                                                    1
        Case 1:19-cv-02676-RDM Document 53 Filed 12/22/20 Page 2 of 2




Dated: December 22, 2020                      Respectfully submitted,

/s/ Bradley Jenkins                           JEFFREY BOSSERT CLARK
Bradley Jenkins (D.D.C. Bar ID MD0110)        Acting Assistant Attorney General
CATHOLIC LEGAL IMMIGRATION
NETWORK, INC.                                 CHRISTOPHER HALL
8757 Georgia Ave., Suite 850                  Assistant Branch Director
Silver Spring, MD 20910
(301) 565-4820                                /s/ _Brian Rosen-Shaud______________
bjenkins@cliniclegal.org                      BRIAN C. ROSEN-SHAUD
                                              Trial Attorney (Me. Bar No. 006018)
Manoj Govindaiah (D.D.C. Bar ID TX0145)       United States Department of Justice
REFUGEE AND IMMIGRANT CENTER                  Civil Division, Federal Programs Branch
FOR EDUCATION AND LEGAL                       1100 L Street NW
SERVICES                                      Washington, D.C. 20005
802 Kentucky Ave.                             (202) 305-7667
San Antonio, TX 78201                         Brian.C.Rosen-Shaud@usdoj.gov
(210) 787-3745
manoj.govindaiah@raicestexas.org

Attorneys for Plaintiffs
                                              Attorneys for Defendants




                                          2
